Exhibit 10.38

CECO Environmental, Inc.

AMENDED AND RESTATED

2006 EXECUTIVE INCENTIVE COMPENSATION PLAN

(the “Plan”)

 

1. Purpose.

The principal purposes of this Plan (the “Plan”) are to assist CECO
Environmental Corp. (“CECO”) in attracting, motivating and retaining officers
who have significant responsibility for the growth and long-term success of CECO
and its subsidiaries and divisions (collectively, the “Company”) by providing
incentive awards that ensure a strong pay-for-performance linkage for such
officers.

 

2. Administration of the Plan.

The Plan shall be administered by the Compensation Committee of the Board of
Directors of CECO (the “Committee”). The Committee shall be appointed by the
Board of Directors and shall consist of not less than two members of the Board
who meet the definition of “non-employee director” under the provisions of the
Securities Exchange Act of 1934, as amended or the regulations or rules
thereunder, and each of whom is “independent” as set forth in the applicable
rules and regulations of the Securities and Exchange Commission and Nasdaq.

The Committee shall have all the powers vested in it by the terms of this Plan,
such powers to include the authority (within the limitations described herein)
to select the persons to be granted awards under the Plan, to determine the time
when awards will be granted, to determine the performance goals, to determine
whether objectives and conditions for earning awards have been met, and to
determine whether an award or payment of an award should be reduced or
eliminated.

The Committee shall have full power and authority to administer and interpret
the Plan and to adopt such rules, regulations, agreements, guidelines and
instruments for the administration of the Plan and for the conduct of its
business as the Committee deems necessary or advisable. The Committee’s
interpretations of the Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall be conclusive
and binding on all parties concerned, including CECO, its shareholders and any
person receiving an award under the Plan.

 

3. Eligibility.

Generally, all executive officers of the Company are eligible to participate in
the Plan for any fiscal year. The Committee, however, shall select the officers
of the Company to whom awards may from time to time be granted under this Plan.



--------------------------------------------------------------------------------

4. Awards.

(a) Types of Awards. The Committee may grant awards to eligible officers,
subject to the terms and conditions set forth in the Plan. The awards shall be
based on performance targets established for a fiscal year (each, a “Performance
Period”), commencing with fiscal year 2006. Each eligible officer may receive a
bonus if and only if the performance targets established by the Committee are
attained. Notwithstanding anything contained herein to the contrary and
notwithstanding that the performance targets have been obtained and/or the
individual awards have been calculated, no officer that was deemed a participant
of the Plan for a Performance Period may receive an award for such Performance
Period unless he is employed by the Company as of December 31 of such
Performance Period, unless specifically set forth in a separate agreement.

(b) Performance Targets. The Committee shall establish and approve performance
targets for awards for each Performance Period within 90 days of the
commencement of an applicable Performance Period, or as soon as practicable
thereafter. At the time the performance target(s) are selected, the Committee
shall provide, in terms of a formula or standard for each eligible participant,
and for any person who may become an eligible participant after the performance
target(s) are set, the method of computing the specific amount that will
represent the maximum amount of an award to the participants if the performance
target(s) are attained. Performance targets may be established in terms of
specified levels of any of the following business measures: stock price, market
share, sales revenue, earnings, cash flow, sales volume, earnings per share,
return on equity, return on assets, return on sales, return on invested capital,
economic value added, net earnings, income from operations, total shareholder
return, gross margin, and/or costs. Performance targets may also be based on
subjective individual goals established by a participant, management, and the
Committee. Performance targets may be applied with respect to the Company as a
whole, a participant, or a subsidiary, division, department, region, function or
business unit of the Company in which the participant is employed and may be
measured on an absolute basis or relative to a peer-group or index. The
achievement of any individual goal shall be evaluated by management and such
evaluation should be used by the Committee to determine the amount of an award
granted pursuant to the individual goals. Any individual goal performance
targets may be modified throughout the Performance Period by the Committee in
its discretion. Participants in the Plan may participate in either or both of
any objective or individual performance based awards, in the discretion of the
Committee.

(c) Adjustments. The Committee may adjust the performance targets in
consultation with the CEO of CECO or provide for the manner in which performance
will be measured against the performance targets to reflect the impact of
specified corporate transactions (such as a stock split or stock dividend),
special charges, accounting or tax law changes and other extraordinary or
nonrecurring events.

 

2



--------------------------------------------------------------------------------

(d) Partial Participation. If the Committee selects an executive officer to
participate in the Plan after the adoption of the Plan and the performance
target(s) are established for a Performance Period, the Committee may grant an
award which may or may not be, in the discretion of the Committee,
proportionately adjusted based on the period of actual service during the
applicable Performance Period and on such other terms as determined by the
Committee.

(e) Payment of Awards. Awards will be payable in cash each year upon
certification by the Committee that the specified performance targets for the
preceding fiscal year were achieved, provided that payments shall be made not
later than March 15th of each year for the preceding fiscal year.

(f) Negative Discretion. Notwithstanding the achievement by the Company of the
specified performance targets, the Committee has the discretion, by participant,
to reduce, some or all of an award that would be otherwise paid if such award
would otherwise violate any loan agreement or other agreement to which CECO is a
party, or any applicable Nasdaq or SEC law, rule, or regulation.

 

5. Miscellaneous Provisions.

(a) Guidelines. The Committee may adopt from time to time written policies for
its implementation of the Plan.

(b) Delegation of Administrative Authority. Subject to the laws, rules, and
regulations of Nasdaq and the SEC, the Committee, as it deems necessary, may
delegate its responsibilities for administering the Plan to Company executives.

(c) Restriction on Transfer. Awards (or interests therein) to a participant or
amounts payable with respect to a participant under the Plan are not subject to
assignment or alienation, whether voluntary or involuntary.

(d) Withholding Taxes. CECO or any subsidiary or division thereof, as
appropriate, shall have the right to deduct from all awards hereunder any
federal, state, local or foreign taxes required by law to be withheld with
respect to such awards.

(e) No Rights to Awards. Except as set forth herein, no Company employee or
other person shall have any claim or right to be granted an award under the
Plan. Neither the Plan nor any action taken hereunder shall be construed as
giving any employee any right to be retained in the employ of CECO or any of its
subsidiaries, divisions or affiliates.

(f) Costs and Expenses. The cost and expenses of administering the Plan shall be
borne by the Company and not charged to any award or to any participant
receiving an award.

 

3



--------------------------------------------------------------------------------

(g) Funding of Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any award under the Plan.

(h) Governing Law. The Plan and all rights and awards hereunder shall be
construed in accordance with and governed by the laws of the state of Delaware.

 

6. Effective Date, Amendments and Termination.

(a) Effective Date. The Plan shall become effective on the date it is approved
by CECO’s Board of Directors.

(b) Amendments. The Committee may at any time amend the Plan in whole or in
part, but no such action shall adversely affect any rights or obligations with
respect to any awards theretofore made under the Plan.

(c) Termination. The Plan shall continue in effect until terminated by the
Board.

 

4